DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-11 are cancelled.
Allowable Subject Matter
Claims 1-4 and 7-9 are allowed. allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Yamamoto discloses  method for producing a conductive member module having a pair of conductive members formed in a plate shape and facing each other (Figure 8a, conductive members  2a, 2b), and a sealing part for sealing the pair of conductive members, the method comprising performing (the conductive members 2a, 2b are sealed by filling the gap with an insulating resin):  5an accommodation step of accommodating the pair of conductive members in a molding die in a state of being separated from each other (Figure 5a, [0065]), a sealing step of injecting a fluid resin into the die to seal the pair of conductive members (Figure 5A, [0065]),10wherein in the sealing step, the conductive members are sealed while the individual conductive members , to which a force is applied by the resin injected into the die in directions to approach each other in a facing orientation of the pair of conductive members (Figure 5B-5D), are supported by support members from inside in the facing orientation  ([0081]; support member-10, bus bars holding pins which could also act as support members; [0076]). However, Yamamoto fails to teach that a distance between the pair of conductive members at the curved portion of each of the conductive members is less than a distance between the pair of conductive members at all other portions of the pair of conductive members is considered to be unique and novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onoda, US 6527989.

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741